Citation Nr: 1340389	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Veteran represented by:	James G. Fausone


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1978 to May 1981 and November 1982 to October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current right knee condition, recently diagnosed as degenerative joint disease, is related to his time on active duty.  A review of the Veteran's service treatment records (STRs) reveals that he was seen several times for right knee pain, including once in September 1980 and several times in the period of March through May 1985.  The Veteran underwent a VA compensation and pension examination in August 2010, where the examiner noted that the Veteran underwent treatment for right knee pain in March 1985 which resolved after a few weeks.  The examiner did not mention the treatment record dated September 1980 that diagnosed the Veteran with a chronic right knee strain. 

Where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Here, the VA examiner believed that the Veteran's current knee condition was less likely than not related to his military service.  Part of the examiner's reasoning was that his knee problem in service appeared to resolve after a few weeks.  This reasoning fails to address the above mentioned treatment for a right knee strain some five years before the referenced treatment.  Thus, this claim must be remanded for further development-specifically for comment on this earlier treatment record for a chronic in-service knee strain.

The Veteran's representative has also claimed that the Veteran's service treatment records are incomplete.  Because the Veteran's case must be remanded for the foregoing reason, an additional request for service treatment records, to include any clinical records, should be made.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's complete service treatment records, to include all clinical records.

2.  Make arrangements to obtain a copy of the Veteran's complete VA treatment records, dated from January 2008 to August 2009 and dated since January 2011.

3.  Thereafter, forward the Veteran's claims file to the VA examiner that performed the August 2010 compensation examination on the Veteran's right knee for an addendum opinion.  Following review of the claims file, including the Veteran's STRs and statements in support of his claim, his post-service VA treatment records, and the VA examination report of record, the examiner should address the following:

Whether it is at least as likely as not (50% or greater probability) the Veteran's current right knee condition, including degenerative joint disease, originated or incepted during his active military service from June 1978 to May 1981 or November 1982 to October 1985.  

The examiner must provide a clear rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file.  The examiner should also note in his or her opinion that a review of the claims file was done, and must discuss pertinent evidence in the claims file.  Specifically, consideration must be given to the Veteran's noted treatment for right knee trouble in-service.  This includes the September 1980 record covering his chronic right knee strain, as well as the later 1985 records regarding recurrent right knee pain. 

If it is the opinion of the VA examiner that the Veteran's right knee condition instead is the result of other factors unrelated to his military service, such as simple aging, post-service circumstances, or any other process not related to his time in service, there must be discussion of why there is this disassociation.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she must nonetheless provide explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question or needs the benefit of additional evidence of information, etc.

If it is not possible or feasible to have this same VA examiner comment further, then have someone else equally qualified provide this necessary additional comment, which in this eventuality may require having the Veteran reexamined, but this is left to the designee's discretion.

4. Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

5. Finally, readjudicate the claim on appeal. If the benefits remain denied, the Veteran should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



